Citation Nr: 1620253	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO. 10-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 30 percent for Meniere's disease with vertigo from October 15, 2009 to August 21, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991, from December 2003 to December 2006, and from May 2007 to May 2008 in the United States Army, and he had additional service as an Army Reservist. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an August 2015 rating decision, the RO increased the disability rating for Meniere's disease with vertigo to 100 percent, effective August 22, 2012. However, the Veteran has not withdrawn his appeal for the time period prior to this date and the claim remains pending. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents. 


FINDINGS OF FACT

1. Medical evidence shows the Veteran repeatedly over-exaggerates his psychiatric symptomatology, and, at worst, his PTSD signs and symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. After affording the Veteran the benefit of the doubt, his Meniere's disease with vertigo manifested with symptoms of hearing impairment with attacks of vertigo and cerebellar gait occurring at least once per month from October 15, 2009 to August 21, 2012, but his symptoms did not show that he had hearing impairment with attacks of vertigo and cerebellar gait occurring more than once per week, with or without tinnitus. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD have not been met during the pendency of this claim. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for an initial rating of 60 percent, but not higher, for Meniere's disease with vertigo are approximated from October 15, 2009 to August 21, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.87, DC 6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated November 2008 and October 2009 notified the Veteran of the elements of service connection, and they informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claims for higher initial ratings on appeal are downstream issues, which were initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See 38 U.S.C.A. §§ 5104, 7105 (West 2014). Hence, there is no duty to provide additional VCAA notice for the claims on appeal. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2009, December 2009, June 2015, and July 2015 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationales in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims.

In March 2015, the Board remanded the claims on appeal to provide new VA examinations to the Veteran and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO. Accordingly, the Veteran underwent VA examinations in June 2015 and July 2015, and VA issued an SSOC in August 2015. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Increased Ratings, in General

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). The Board shall consider the evidence from the grants of service connection for PTSD (May 28, 2008) and Meniere's disease (October 15, 2009). 


Increased Rating for PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 (2015). As a result of a May 2010 rating decision, the psychiatric disability has been evaluated as 30 percent disabling since May 28, 2008 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R § 4.130, DC 9411. 

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores, and the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V), which does not use GAF scores. 

GAF scores are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126. 

In a May 2010 statement, the Veteran contended that his PTSD symptoms should be rated as 100 percent disabling due to their severity. In a June 2010 statement, he made very similar contentions. In a March 2010 NOD, the Veteran stated that he had severe and chronic PTSD symptoms, and he pointed to a private psychologist's evaluation report that showed that his GAF score was 39. In a September 2010 substantive appeal (VA Form 9), the Veteran again stated that his PTSD symptoms were severe and warranted a higher disability rating percentage. In an October 2010 VA Form 9, he noted that the severity of his mental health symptoms were reported in evaluation reports from a private psychologist, which are noted below.

In addition to his statements, the Veteran had a private psychological evaluation in May 2008 when the psychologist noted that he complained of symptoms consistent with the presence of PTSD and depression, as well as a history of substance abuse. The psychologist noted that the Veteran provided the majority of the information in this evaluation in the form of an interview and assessment data. He was interviewed for 120 minutes, completed a Personality Assessment Inventory (PAI), and he provided his DD-214 form to the psychologist. The psychologist stated that based on the consistency of the information provided, the psychologist deemed the report to be a reliable account of the Veteran's past and current functioning. There is no indication in this May 2008 report that the private psychologist was provided with, or reviewed, the Veteran's other service treatment and personnel records or VA treatment records. 

The Veteran denied any prior history of psychological evaluations or treatment. He described somewhat limited relationships with his siblings, and he noted that his current temperament was rough. He stated that he worked as a mechanic since 2002, and he stated that he had a history of problems, including arguing with supervisors, foremen, and other authority figures. He stated that he was married and that he was in a good relationship but that it had its ups and downs. He stated that he used alcohol on a daily basis, which calmed him down, and he reported previous use of marijuana.

During the evaluation, the Veteran described persistent re-experiencing that included; recurrent intrusive thoughts, recurrent nightmares, which had decreased in severity; night sweats; flashbacks; panic attacks; and, cognitive and psychological responses to trauma cues as reactions to the smell of smoke. He also reported persistent avoidance or numbing symptoms that included: avoidance of thoughts, feelings, conversations, activities, places, and people associated with the trauma; an inability to recall important aspects of the trauma; markedly diminished interest and participation in significant activities; feeling detached and estranged from others; and, restricted range of affect. He also had marked problems with insomnia, irritability, angry outbursts, concentration problems, a history of hypervigilance, and an exaggerated startle response. Additionally, he reported having an "uptight" mood most of the day, anhedonia, and a pattern of significant weight gain. He also had psychomotor agitation and retardation, significant experiences of fatigue and loss of energy, feelings of worthlessness and guilt, and cognitive difficulties. He stated that he had recurrent thoughts of death, such as suicidal ideation, but he denied a time frame and an immediate intent. He reported some violent moments in the past, and he had a history of panic attacks. He reported that his PTSD symptoms began in August 1991 and that his depressive disorder symptoms began in 1992. 

A mental status examination showed that the Veteran was reticent regarding direct discussion of his military experiences. His impulse control, as demonstrated by his history of substance abuse and legal difficulties, in addition to his problems with his first marriage, appeared to fall below normal limits. His speech was quite normal in terms of manner and content. His form of thought fell within normal limits, and thought content was consistent with the presence of suicidal and a history of homicidal ideation. Specific means for suicide were reported to comprise the use of pills. Plans, time frames, and immediate intent for either act were denied, however, as were perceptual abnormalities consistent with psychosis. The Veteran stated that his mood at the time of the evaluation was "up and down." Affect was somewhat blunted and stable during the evaluation, but was appropriate for the discussion at all times. He was oriented to person, place, and time. His attention capacities and memory of recent events were within normal limits, but his concentration abilities, immediate memory abilities, judgment, and insight were below normal limits. His remote memory was intact and his intelligence and fund of information were in the average range. 

The psychologist noted that the Veteran's responses on the PAI were invalid and uninterpretable because he appeared to provide inconsistent responses to test items with highly similar content. The psychologist reported that he evidenced a potentially deliberate distortion of his clinical picture, and that it was possible that he was demonstrating a "cry for help," or an extreme or exaggerated negative evaluation of himself and his life; an alternative hypothesis is that he was malingering. The psychologist diagnosed him with PTSD, depressive disorder not otherwise specified (NOS), mood disorder NOS, and alcohol dependence with a physiological dependence. The psychologist assigned a GAF score of 39 and stated that the score was based on his difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgement-related issues, thinking difficulties, and mood. 

The psychologist noted that he presented with a number of assets, including his relationship with his wife, who appeared to comprise his primary support system. And he appeared to be well motivated for treatment. Social and work-related functional impairments were noted and significant cognitive difficulties in the form of problems with concentration and immediate memory, as evidenced by the results of the mental status examination, were also apparent. Problems with emotional and behavioral controls, as evidenced by his history of angry outbursts and suicidality, were acknowledged and likely rendered him to be a danger to any work environment. His symptoms were severe, and the psychologist strongly recommended that he seek out individual and group therapy geared toward treating his symptoms of PTSD and depression. The Veteran's prognosis was extremely guarded. The Board notes that this psychologist's assessment, including the GAF score and the reasoning used to support it, is clouded by the Veteran's PAI, which the psychologist determined was not valid due to over exaggeration of symptoms or possible malingering. 

In a July 2010 psychological evaluation update report, this private psychologist noted that the Veteran continued to describe symptoms consistent with the presence of PTSD and depression. The psychologist noted that he was assigned a 30 percent disability rating for PTSD by VA, in addition to his Meniere's disease being rated as 40 percent disabling. The Veteran reported that his wife told him that he was very hostile and very edgy. He also stated that there was conflict within his marriage. He reported that he tended to become quite defensive in public settings and described a pattern of verbal outbursts. He reported attending therapy at an Air Force Base and being prescribed medication for anxiety. He reported that he had marked, ongoing difficulty with insomnia and that this disorder interfered with his daily functioning. The Veteran stated that he had episodes of anger at his work, including being upset with his supervisor. He continued to drink extensively and self-medicated with alcohol. He also reported some difficulties with panic attacks in response to comparatively minor stressors. 

A mental status evaluation showed that his impulse control was below normal limits. His speech was quite normal in terms of manner and content. Form of thought fell within normal limits and thought content was consistent with the presence of intermittent suicide ideation, the means for which were stated to comprise of overdosing on alcohol. He considered suicide in the summer of 2009 because his son decided not to visit his home. The psychologist noted a history of homicidal ideation as well. He stated that he had anger problems but that he benefitted from therapy and from his wife's support. He denied any current ideation or perceptual abnormalities consistent with psychosis. His mood at the time of the evaluation was quite variable and his affect was labile and intermittently intense, but it was appropriate for the discussion at all times. 

The Veteran was oriented to person, place, and time. His attention capacities and immediate and remote memory abilities appeared to fall within normal limits, but his concentration abilities fell below normal limits. His intelligence and fund of information were within the average range, but his judgment and insight were below normal limits. 

The psychologist again diagnosed him with PTSD, depressive disorder NOS, mood disorder NOS, and alcohol dependence with physiological dependence. The psychologist again assigned a GAF score of 39 and indicated that this score was based on his difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood. Specifically, the Veteran described a marked pattern of social isolation. Problems with employment functioning were consistent with difficulties with authority figures in his work environments. A history of arguments with those individuals was described. Problematic family relationships were evidenced by his history of multiple marriages, as well as his variable relationship with his son. Judgment-related issues included his history of irritability and outbursts, in addition to his reported suicidality. Cognitive troubles in the form of difficulties with concentration and immediate memory were apparent during the mental status examination. Mood-related difficulties included the symptoms of a major depressive episode that were acknowledged during the interview. His symptoms were based on his possession of disability compensation for PTSD, which was service connected. His symptoms were severe and were not anticipated to remit in the following thirteen months.

This July 2010 private update report appears to have been based on the Veteran's self-reported symptoms. There is no indication in the report that the private psychologist reviewed any of the Veteran's VA or service treatment record in providing this report. Furthermore, the report does not include notation that another PAI or similar assessment was performed during this evaluation. 

In addition to this private medical evidence, the claims file includes VA treatment records. In a September 2006 VA otolaryngology consultation, the Veteran reported that he considered taking his own life due to the severity of his Meniere's disease symptoms. 

In June 2009, the Veteran underwent a VA examination for his psychiatric symptoms when a VA examiner reviewed his records, performed an in-person mental health examination, and recorded his self-described symptoms and history. The Veteran endorsed symptoms of depression, alcohol use, isolation, anhedonia, irritability, tearfulness, and changes in appetite. He stated that he had depression approximately four days per week and that these symptoms were moderate. He also stated that he had anger problems and that he was argumentative. He stated that he was married and that he occasionally had problems in his marriage. He did not report any current friendships. The examiner noted that he had limited but good social support and that alcohol use had significantly impacted his social functioning. The Veteran stated that he had thoughts of self-harm, but he did not act on them, due to his ear problems in 2006. He admitted to daily cocaine and marijuana use in the past. 

Upon psychological examination, he presented as unshaven and poorly groomed. His psychomotor activity was lethargic and fatigued. His speech was coherent and he was apathetic toward the examiner. His affect was constricted, his mood was depressed, and his attention was intact. He was oriented to person, place, and time. He had a rambling and circumstantial thought process, but his thought content was unremarkable. He did not have delusions, hallucinations, homicidal thoughts, or suicidal thoughts. He understood the outcome of his behavior. His intelligence was average and his insight showed that he understood that he had a problem. He reported that his sleep impairment included sleeping for too long, nightmares, and night sweats. He did not have inappropriate behavior, but he had panic attacks that lasted twice a week. His impulse control was good, but he indicated that he occasionally became verbal with his wife and that he had episodes of violence. He was able to maintain minimum personal hygiene and there were no problems of daily living associated with his psychiatric disorder. The Veteran reported that he heard voices inside his head. His memory was normal. 

The examiner noted that his re-experiencing symptoms included: recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions; recurrent distressing dreams of the event; and, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. He also had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness. The examiner noted the presence of increased arousal, such as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response. The Veteran reported recurrent thoughts of Desert Storm, distressing dreams that occurred once or twice per week, increased sleep, psychological distress, physiological reactivity, and having no friends and avoidance of social contact. He reported few interests, and noted that he has difficulty establishing emotional attachments. 

The Veteran had problems at work, including filing a grievance against coworkers, anger at his supervisor, and multiple arguments with his supervisor. The examiner noted that he was employed full time and that he had worked as a mechanic for five to ten years. He lost approximately two weeks in the previous year due to hearing issues, Meniere's disease, his left leg, and poor circulation. 

The examiner reported that the degree of severity of PTSD symptoms based on psychometric data was invalid. The examiner explained that on the Minnesota Multiphasic Personality Inventory (MMPI-2) test, the validity indexes indicated that the Veteran endorsed a high number of items that were infrequently endorsed by patients with actual psychopathology. While it may be that these results represent a "cry for help," the Veteran's profile was suggestive of deliberate over reporting (malingering). The examiner determined that no further interpretation of test scores was warranted due to the Veteran's apparent conscious attempt to dissimulate test results. The validity of the psychological test results was invalid. The examiner noted that self-reported measures like the scales given had a high degree of face validity (i.e., the person taking the test knew what was being measured), and as a result are susceptible to exaggeration of the symptoms measured. The examiner stated that given the results of the MMPI-2, the other measures are more likely than not invalid as a measure of his current functioning. 

The examiner concluded that he did not meet the DSM-IV criteria for PTSD, but instead he was diagnosed with depressive disorder NOS and polysubstance dependence that was in sustained partial remission. The examiner assigned a GAF score of 69 and noted that his psychological test results were highly consistent with extreme exaggeration of symptoms. Additionally, the examiner noted that a review of his records indicates that in August 2000 and October 2003, the Veteran denied the presence of nervous trouble of any kind on DD Form 2807-1, which further added to diagnostic uncertainty since the Veteran reported during the examination that his symptoms arose from his Desert Storm assignment in 1991. The examiner further stated that a review of the records indicated that he had a documented history of longstanding depression and alcohol abuse. Axis I diagnoses of Depression and Polysubstance Dependence were assigned based on consideration of psychological test results, a review of the records, and a face-to-face interview and documented treatment history. A diagnosis of PTSD could not be assigned at that time without resorting to mere speculation. The examiner stated that his mental disorder symptoms were controlled by continuous medication. 

A December 2009 VA nurse progress note showed that the Veteran reported symptoms that indicated a positive PTSD screening questionnaire, which consisted of four questions. A March 2011 VA behavioral health psychiatric evaluation showed that he complained of daily anxiety, irritability, chronic initial insomnia, low energy, and occasional feelings of hopelessness, but he denied suicidal ideation and anhedonia. He reported occasional military-related intrusive thoughts, nightmares, and avoidance behavior. He stated that his appetite varied and that his weight fluctuated. A mental status examination showed that he was appropriately dressed and groomed. His behavior was pleasant and cooperative with good eye contact. His speech was normal in rate, tone, and volume. His mood was mildly irritable and tense, and his affect was congruent to his mood. His thought process was mostly linear, logical, and goal-directed. His thought content did not include hallucinations, suicide or homicide ideation, or delusions, and it did not appear to be attending to internal stimuli. His insight was fair and his judgment was intact. His cognitive function indicated that he was oriented to all spheres and that he was able to register information accurately. His abstract reasoning was intact. The mental health professional diagnosed him with alcohol dependence, PTSD, and a partner relational problem. He was assigned a GAF score of 65. 

In an October 2012 VA behavioral health psychiatric evaluation, the Veteran reported increased irritability and anxiety. He stated that he slept only two to three hours per night and that he always felt on edge. He endorsed very similar symptoms that were noted in the March 2011 VA behavioral health psychiatric evaluation. A mental status examination showed that he was cooperative, neatly groomed and clean, and dressed appropriately. There was no evidence of any abnormal motor activity. His speech was clear, coherent, and normal in volume and tone. His thought process exhibited cognitive distortions. There was no evidence of looseness of association or a flight of ideas. His mood was irritable, and his affect appropriate to his mood. He denied any auditory or visual hallucinations. There was no evidence of any delusional thinking and he denied any suicidal or homicidal ideation. Cognitively, he was alert and oriented to all spheres. His recent and remote memory was intact. His concentration and insight were fair. This medical professional diagnosed him with an alcohol dependence, PTSD, and to rule out a substance-induced mood disorder. His GAF score was 55. 

Similarly, in a February 2013 VA addendum note, a mental status examination showed that he was casually dressed, his behavior was guarded, and he was able to establish and maintain eye contact. He had an anxious mood, and his affect was congruent with his mood. His speech was normal in rate, tone, and volume. His thought production was logical and his thought content was relevant to the topic discussed. There was no evidence of delusions or hallucinations. He was oriented to person, place, time, and situation. His concentration was adequate for the evaluation session, but it was not formally assessed. His memory appeared intact and his fund of knowledge was within normal limits. His judgment was adequate, his insight was fair, and his cognitive function appeared intact. The Veteran discussed his work and indicated that he quit his job in 2012 after "losing it" with another employee. This medical professional diagnosed him with anxiety disorder NOS and alcohol dependence, and assigned a GAF score of 55. 

In a May 2013 VA behavioral health psychology note, the Veteran complained of problems with anger management, sleep disturbance, and interpersonal conflict. He stated that he had to quit working and he stated that he was seeking disability due to mental health issues. He was noted to be in a substance abuse program, but that he stopped going to this program because it was too far away from his home. He was noted to be drinking two to three beers per day and he stated that alcohol calmed him down. A mental status evaluation showed that his appearance was appropriate, his behavior was cooperative, his speech was normal, his mood was slightly irritable, his affect was congruent and stable, his thought process was within normal limits, his thought content was logical and linear, his insight and judgment were good and adequate, and his cognition and orientation were within normal limits. This medical professional also diagnosed him with anxiety disorder NOS and alcohol dependence. 

An August 2013 VA office visit note showed that he was alert and oriented to person, time, and place. 

The Veteran underwent another VA examination in June 2015 when a VA examiner determined that while the Veteran reported symptoms consistent with PTSD, there was not enough evidence to support that diagnosis. The examiner stated that both objective psychological measures administered during the evaluation indicated an exaggeration of symptoms and possible malingering. As such, a clear clinical picture could not be obtained. Additionally, the examiner noted that there was no evidence of PTSD during the Veteran's 2009 VA examination and he has never received treatment associated with PTSD. The only diagnosis of PTSD was concluded in an examination by a private psychologist dated May 2008 and in her follow-up report from July 2010. The Veteran's previous diagnosis of PTSD was conferred in a clinical context where different diagnostic guidelines apply, appears to have been based predominantly on his subjective report of symptoms with no objective assessment of response style, and it was, therefore, inapplicable to the current examination. The examiner stated that the validity of the Veteran's previous diagnosis of PTSD had not been adequately assessed and was unknown. Additionally, his previous diagnosis of depression could not be confirmed based solely on his self-report, as the objective evidence did not support the diagnosis of depression and there were no recent medical records to suggest the presence of depression.

The examiner stated that the Veteran did not have more than one mental health diagnosis, and that he did not have traumatic brain injury (TBI). After reviewing the Veteran's claims file, conducting an in-person psychological examination, and documenting the Veteran's self-symptoms and history, the examiner addressed the veracity and validity of the examination. The examiner noted that the Minnesota Multiphasic Personality Inventor 2nd edition- Restructured Form (MMPI-2-RF) was an evidence-based questionnaire designed to measure response style, personality, and symptoms of mental illness. The protocol was invalid for the Veteran because over reporting of psychological dysfunction was reflected in an excessive number of infrequent responses. Over reporting was also indicated by assertions of a considerably larger than average number of symptoms rarely described by individual with genuine, severe psychopathology. This level of infrequent responding was very uncommon even in individuals with genuine, severe psychopathology who reported credible symptoms. Over reporting of somatic symptoms was reflected in the assertion of a considerably larger than average number of somatic symptoms rarely described by individual with genuine medical problems. This level of infrequent responding was very uncommon even in individuals with substantial medical problems who reported credible symptoms. Over reporting was also indicated by a very unusual combination of responses that was strongly associated with noncredible memory complaints. This combination of responses is very unusual even in individuals with substantial emotional dysfunction who reported credible symptoms.

The examiner also noted that the Veteran took the Morel Emotional Numbing Test (MENT), which is a psychometric test of response bias designed to measure whether an examinee's test performance is credible or whether the person simulated impairment that they perceived as being associated with PTSD. In addition, the MENT is useful for interpreting the veracity of other data an examinee provides during a psychological evaluation (i.e. clinical interview and other test results). The Veteran's score of 23 was invalid and indicative of malingering.

The preponderance of the evidence shows that the Veteran's PTSD signs and symptoms have been manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). The Board has considered the Veteran's contentions that his PSTD symptoms warrant a rating of 100 percent disabling; however, the medical evidence does not support such contentions. Specifically, the overall record indicates that the Veteran's PTSD symptoms have been mild to moderate during the entirety of the appeal. In particular, the claims file includes GAF scores of 69 and 65, which indicated mild symptoms, and two instances when he was assigned GAF scores of 55, which indicated moderate symptoms. These GAF scores are in stark contrast to those scores gathered during the May 2008 and July 2010 private psychological evaluations, whose reports showed GAF scores of 39, indicating that the Veteran's symptoms resulted in some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

During the May 2008 private psychological evaluation, the psychologist concluded that the Veteran's responses on the assessment questionnaire were invalid and uninterpretable because he appeared to provide inconsistent responses to test items with highly similar content. The psychologist reported that he evidenced a potentially deliberate distortion of his clinical picture, and that it was possible that he was demonstrating a "cry for help," or an extreme or exaggerated negative evaluation of himself and his life; alternatively, he was malingering. This same conclusion was reached by the June 2009 and June 2015 VA examiners, who utilized updated and different assessment tools to come to the same conclusion. In fact, the June 2015 VA examiner specifically determined that the MMPI-2-RF and MENT assessments showed that the Veteran's responses were invalid and showed signs of exaggerated symptomatology. Thus, although the private psychologist assigned a GAF score of 39 on two occasions, the record shows that these scores were based on the Veteran's subjective statements as to his symptoms, which are indicative of over exaggerated symptomatology and possible malingering. 

After considering the Veteran's statements and reported symptoms during the May 2008 and July 2010 private psychological evaluations, the Board determines that the medical evidence from the VA treatment records in December 2009, March 2011, October 2012, February 2013, May 2013, and August 2013 and the VA examinations from June 2009 and June 2015, is more probative in showing the overall disability picture of the Veteran's PTSD symptoms. Specifically, these VA treatment records and VA examination reports based their findings and conclusions with the benefit of review of the Veteran's records in the claims file. The May 2008 and July 2010 private psychologist only appears to have reviewed his DD-214 prior to making her assessments of the Veteran's psychiatric symptoms. Moreover, the symptomatology recorded in the VA treatment records appears to correspond more consistently with the overall medical evidence in the claims file than the May 2008 and July 2010 private psychological evaluations. Thus, the Board finds the Veteran's statements as to his reported symptomatology to be not credible in the May 2008 and July 2010 private psychological evaluations and in several VA treatment records. 

In general, these VA treatment records indicated that his appearance was appropriate, his behavior was cooperative, his speech was normal, his mood was irritable, his affect was congruent with mood, his thought process was within normal limits, his thought content was logical and linear, his insight and judgment were good and adequate, and his cognition and orientation were within normal limits. While several of these VA treatment records do not show a diagnosis for PTSD, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 ; Mauerhan, 16 Vet. App. at 436 (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). Although the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in concentrating, panic attacks, and memory loss, there is no indication that these symptoms showed the Veteran's actual disability picture for his PTSD. Since the record shows other instances where the Veteran reported exaggerated symptomatology, there is no indication that his reported symptoms in the VA treatment records are credible. 

Overall, the preponderance of the evidence indicates that the Veteran's disability picture does not amount to occupation and social impairment with reduced reliability and productivity. The benefit-of-the-doubt rule does not apply and entitlement to an initial rating in excess of 30 percent for PTSD is denied for the entire appeal period. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating for Meniere's Disease with Vertigo

The Veteran contends that his Meniere's disease with vertigo disability should be rated higher than the initial 30 percent disability rating assigned since October 15, 2009. 

This disability is rated under 38 C.F.R. § 4.87 for diseases of the ear and specifically under DC 6205 for Meniere's syndrome (endolymphatic hydrops). See 38 C.F.R. § 4.87, DC 6205 (2015). Under this DC, symptoms of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, warrant a 100 percent rating. A 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus. A 30 percent rating is assigned for hearing impairment with vertigo less than once a month, with or without tinnitus. Id.

A rating official is to evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation. However, a rating official is not to combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205. Id. at Note; see 38 C.F.R. § 4.85, DC 6100; see also 38 C.F.R. § 4.87, DCs 6204, 6260 (2015). The Board determines that the Veteran's symptomatology is properly rated under DC 6205 as this DC provides a higher overall evaluation of his Meniere's disease with vertigo disability than separately assigned ratings for tinnitus, hearing impairment, and a peripheral vestibular disorder. 

The evidence prior to the current appeal period shows that in a September 2006 VA otolaryngology consultation note, the Veteran complained of Meniere's disease symptoms that were so severe that he considered suicide. However, a November 2006 progress note indicated that he had not had an episode of vertigo for quite a while since he increased his medication dosage and began a diet with limited salt and caffeine intake. He also complained of right ear tinnitus and right ear aural fullness during this doctor's visit. A February 2007 VA progress note showed that he used Maxzide medication, which helped reduce the frequency of his attacks. 

The Veteran filed a claim for service connection for the disability on appeal in October 2009. He was afforded a VA examination in December 2009 when he complained of attacks that occurred two to three times per week and lasted from several minutes to an hour; however, his symptoms were relieved with medication, which included Maxzide, Phenergan, and Diazepam. He stated that he missed approximately one to two days of work per month due to these attacks. He also stated that he needed two weeks off work in early 2009 due to his bad attacks. He indicated that he was afraid to drive due to the symptoms. His other symptoms included profuse diaphoresis, nausea, and vomiting. 

The examiner noted that the Veteran was admitted into the hospital in December 2009 for two days due to a Meniere's disease attack with nausea and vomiting. The examiner also noted a history of: trauma to the ear; tinnitus; vertigo or dizziness, which occurred on a weekly basis; hearing loss; and, balance or gait problems, which occurred monthly and lasted a minute or less. The examiner stated that the Veteran declined to take a hearing test, which the Veteran adamantly denied in March 2010, May 2010, and March 2011 statements, and thus, the examiner concluded that there was no hearing loss. The examiner also noted that a peripheral vestibular disorder was not diagnosed. 

The examiner noted that the Veteran worked full time as a truck mechanic and that he was sick approximately one to two days from work each month due to Meniere's disease attacks. The examiner also noted that he was off work for a two-week period in the previous year due to Meniere's disease attacks. The examiner concluded that his Meniere's disease had significant effects on his occupation because it led to poor social interactions, decreased mobility, problems with lifting and carrying, weakness or fatigue, and increased absenteeism from work. Moreover, his symptoms included difficulty with balance, an inability to tolerate activities and noise during Meniere's disease attack episodes. This disability prevented him from performing chores, shopping, exercise, sports, recreation, and travelling activities during attacks. Similarly, the disability severely impacted his feeding, bathing, dressing, grooming, and toileting. 

In a March 2010 NOD, the Veteran stated that he did not refuse an audiological examination during the December 2009 VA examination, and he submitted a private audiological evaluation that was conducted in March 2010 and that included his complaints of acute or chronic dizziness. This private audiological evaluation showed that the Veteran had bilateral hearing loss for VA purposes. See 38 C.F.R. § 3.385 (2015). 

In his May 2010 VA Form 9, the Veteran again contended that he did not refuse to take an audiological test during the December 2009 VA examination. In a June 2010 statement in support of his claim, he stated that this disability should be rated at least 60 percent due to the severity of his symptoms. In a September 2010 statement, he contended that his symptoms were severe enough to prevent him from working or performing normal daily activities. In a January 2015 statement, the Veteran's symptoms were again reported as severe enough to warrant at least a 60 percent disability rating. 

A January 2012 VA emergency department note showed that the Veteran complained of severe vertigo spells with nausea and vomiting since December 25, 2011. He also stated that he felt weak, lethargic, and fatigued, but he denied vertigo, dizziness, lightheadedness, fevers, chills, chest pain, dyspnea, cough, abdominal pain, diarrhea, constipation, melena, bright red blood per rectum, dysuria, or hematuria during the evaluation. The Veteran stated that his current symptoms were typical of when his Meniere's disease acutely worsened. 

In June 2015, the Veteran was afforded a VA audiological examination for this disability. The examination report showed that he had bilateral sensorineural hearing loss. He underwent a VA examination for his Meniere's disease disability in July 2015, which showed that he had episodes of vertigo that occurred three times per week and lasted 45 minutes to one hour. The examiner noted that he had hearing impairment with attacks of vertigo and cerebellar gait more than once weekly that lasted one hour to one day. The examiner also noted that his disability impacted his ability to work, but that it did not preclude gainful indoor sedentary employment. The examiner stated that the Veteran was able to drive and run errands. He was also noted to have memory impairment. He was able to stay with and care for his mother during the day. 

The RO rated the Veteran's Meniere's disease with vertigo disability as 100 percent disabling from August 22, 2012 in an August 2015 rating decision. As this rating constitutes the maximum benefit allowed under VA laws and regulations, the Board shall not discuss the period since August 22, 2012. 

After affording the Veteran the benefit of the doubt, his Meniere's disease with vertigo manifested with symptoms of hearing impairment with attacks of vertigo and cerebellar gait occurring at least once per month from October 15, 2009 to August 21, 2012, but his symptoms did not show that he had hearing impairment with attacks of vertigo and cerebellar gait occurring more than once per week, with or without tinnitus, during this period. Specifically, the December 2009 VA examination report showed that the Veteran had vertigo that occurred on a weekly basis and balance or gait problems that occurred monthly. While this examination report did not show hearing loss because a hearing loss evaluation was not conducted, the Veteran has stated on numerous occasions that he did not refuse to take such an evaluation. Moreover, the claims file includes a March 2010 private audiological evaluation that shows hearing impairment. Thus, after affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that his Meniere's disease with vertigo symptoms have approximated a disability picture warranting a 60 percent rating pursuant to DC 6205 from October 15, 2009 to August 21, 2012. 

While the Veteran complained of attacks, which included vertigo, occurring two to three times per week during the December 2009 VA examination and in subsequent VA treatment records and lay statements to VA, the record does not show that these attacks included cerebellar gait impairment occurring every time an attack onset. Moreover, even though the January 2012 VA emergency department note showed a worsening of symptoms since December 2011, this record does not show that his symptoms included an attack that included cerebellar gait happening more than once per week. Overall, the preponderance of the evidence does not show that his disability symptoms manifested as hearing impairment with attacks of vertigo and cerebellar gait occurring more than once per week, with or without tinnitus, from October 15, 2009 to August 21, 2012. 

Consequently, taking into consideration the symptoms reported by medical and lay sources, the benefit-of-the-doubt rule applies and the Veteran's Meniere's disease with vertigo warrants a disability rating of 60 percent, but not higher, from October 15, 2009 to August 21, 2012. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Extraschedular and Other Considerations

The Board has considered whether the evaluations of the Veteran's service-connected PTSD and Meniere's disease with vertigo disabilities should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected PTSD and Meniere's disease with vertigo disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's PTSD symptoms result in mainly sleep impairment, nightmares, depressed mood, constricted affect, increased arousal, irritability and anger, and an exaggerated startle response. Moreover, his Meniere's disease with vertigo symptoms result mainly in hearing impairment, vertigo and cerebellar gait attacks. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.87, 4.130, DCs 6205, 9411; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). While the Veteran complained that his Meniere's disease disability prevented him from working and severely affected his job in 2009 and 2010 statements, record shows that he quit his job in 2012 due to his Meniere's disease symptoms. He was granted a 100 percent disability rating for this disability since that time. Moreover, although the Veteran stated in February 2013 that he quit his job after "losing it" with another employee, other evidence in the claims file shows that he quit due to the impact of noise on his Meniere's disease symptoms. Furthermore, an August 2013 VA medical professional indicated that although he cannot work as a mechanic due to multiple medical disabilities, he was not precluded from working in other settings such as the clerical field, warehouse, computer, accounting, and personnel management. Moreover, the July 2015 VA examiner determined that even though his Meniere's disability impacted his ability to work, it did not preclude gainful indoor sedentary employment, including desk or computer work. Thus, the issue of entitlement to TDIU is inapplicable for the Veteran in relation to the service-connected disabilities on appeal.

The Veteran is service-connected for Meniere's disease with vertigo, PTSD, and a right finger disability. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disability located in his right ring finger in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has also considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the disabilities on appeal; however, it determines that entitlement to any additional SMCs are not warranted at this time. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).





ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied. 

Entitlement to an initial rating of 60 percent, but not higher, for Meniere's disease with vertigo from October 15, 2009 to August 21, 2012 is granted. 




____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


